Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 4-5, filed 10/5/2021, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jinchul Hong on November 1, 2021.
The application has been amended as follows: 
Amend the struck through and underlined parts only. 
Claims 1 (examiner’s amendment) a body that is provided underneath the cover and secures an illumination distance between the illumination unit and an illumination target object, wherein the body is composed of a first body and a second body into which the first body is inserted, and the first body and the second body are separably combined with each other, 
wherein the first body and the second body are separated from each other and are selectively provided underneath the cover, 
wherein the first body includes a leg portion and a non-leg portion, the non-leg portion being shorter in length than the leg portion thereby forming an opening , the opening passing 

the illumination distance, 
wherein the second body includes a shape engagement portion that is shape engaged with the leg portion and the non-leg portion of the first body, the shape engagement portion being formed in an internal wall of the second body, and 
wherein the first body is inserted into the second body, and the first body and the second body are separably 
combined with each other by the shape engagement portion. 
 
6. (examiner’s amendment) The UV sterilizer according to claim 1, wherein the non-leg portion has
 a lower end that is spaced apart from the floor to define the opening at the side of the first body, when the first body is supported on the floor.
	Allowable Subject Matter
1.         Claims 1-7 are allowed.  
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a UV sterilizer comprising: 
an illumination unit; 
a cover that has an open hole in an upper surface thereof and supports the illumination unit; and 
a body that is provided underneath the cover and secures an illumination distance between the illumination unit and an illumination target object, wherein the body is composed of a first body and a second body into which the first body is inserted, and the first body and the second body are separably combined with each other, 
wherein the first body and the second body are separated from each other and are selectively provided underneath the cover, 
wherein the first body includes a leg portion and a non-leg portion, the non-leg portion being shorter in length than the leg portion thereby forming an opening at a side of the first body, the opening passing through a lower portion of the first body 
wherein the leg portion is configured to support the first body on a floor, and the leg portion has a predetermined height to secure 
the illumination distance, 
wherein the second body includes a shape engagement portion that is shape engaged with the leg portion and the non-leg portion of the first body, the shape engagement portion being formed in an internal wall of the second body, and 
wherein the first body is inserted into the second body, and the first body and the second body are separably 
combined with each other by the shape engagement portion. 
  
3.      The prior art search did not disclose or make obvious claim 1, with the elements of: a body that is provided underneath the cover and secures an illumination distance between the illumination unit and an illumination target object, wherein the body is composed of a first body and a second body into which the first body is inserted, and the first body and the second body are separably combined with each other, 
wherein the first body and the second body are separated from each other and are selectively provided underneath the cover, 
wherein the first body includes a leg portion and a non-leg portion, the non-leg portion being shorter in length than the leg portion thereby forming an opening at a side of the first body, the opening passing through a lower portion of the first body, 
wherein the leg portion is configured to support the first body on a floor, and the leg portion has a predetermined height to secure 
the illumination distance, 
wherein the second body includes a shape engagement portion that is shape engaged with the leg portion and the non-leg portion of the first body, the shape engagement portion being formed in an internal wall of the second body, and 
wherein the first body is inserted into the second body, and the first body and the second body are separably 
combined with each other by the shape engagement portion. 

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881